Citation Nr: 0911575	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for aortic insufficiency with mitral valve prolapse for the 
period prior to July 28, 2003, and for the period from 
November 1, 2003 to October 19, 2008.

2.  Entitlement to a rating in excess of 60 percent for 
aortic insufficiency with mitral valve prolapse for the 
period from October 20, 2008.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from May 1997 to May 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In pertinent part of that 
rating decision, the RO granted service connection for aortic 
insufficiency with mitral valve prolapse and assigned the 
disability a 30 percent rating effective from May 7, 2001.  
The Veteran's claims file is now under the jurisdiction of 
the RO in Montgomery, Alabama. 

By way of an October 2003 rating decision, the RO granted a 
temporary total disability rating based on surgical and other 
treatment necessitating convalescence from July 28, 2003 to 
the end of October 2003.  The RO returned the evaluation to 
30 percent beginning from November 1, 2003.  

In August 2007, the Veteran testified in a hearing before the 
undersigned held at the RO in Montgomery, Alabama.  In 
November 2007, the Board remanded the issue on appeal back to 
the RO for further development.  After further development, 
the RO re-adjudicated the issue and granted an increase in 
the disability rating from 30 to 60 percent effective from 
October 20, 2008.  While the Board does not fully understand 
the bases for the increased rating or the reason for the 
assignment of this effective date, the question on appeal 
remains whether even higher ratings are warranted.  Since the 
Veteran's disability received a rating that is less than the 
maximum available benefit awardable, the claim for increase 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

FINDINGS OF FACT

1.  For the period prior to July 28, 2003, and the period 
from November 1, 2003 to October 19, 2008, the Veteran's 
service connected aortic insufficiency with mitral valve 
prolapse was manifested by evidence of dilatation in the left 
ventricular valve with normal systolic function, and an 
ejection fraction (EF) of greater than 50 percent, and the 
requirement of continuous medication therapy.  The evidence 
does not show more than one episode of acute congestive heart 
failure in the past year, or left ventricular dysfunction 
with an EF of 30 to 50 percent.                                                                                                

2.  At no point since October 20, 2008, has the Veteran's 
heart condition manifested with symptoms in any way 
approaching chronic congestive heart failure; or a showing 
that a workload of three METs (metabolic equivalents) or less 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
a showing that of left ventricular dysfunction with an EF 
less than 30 percent. 


CONCLUSIONS OF LAW

1.  For the period prior to July 28, 2003, and the period 
from November 1, 2003 to October 19, 2008, the criteria for a 
higher initial rating in excess of 30 percent for aortic 
insufficiency with mitral valve prolapse have not been met.  
38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.31, 4.88b, 4.104, Diagnostic Codes 7000 (2008).

2.  At no point subsequent to October 20, 2008, have the 
criteria for a higher initial rating than 60 percent been met 
for disability due to aortic insufficiency with mitral valve 
prolapse.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.88b, 4.104, Diagnostic 
Codes 7000 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

When the VA receives a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
Veteran, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  

VA has fully complied with the notice requirements of the 
VCAA through various letters to the Veteran.  Prior to the 
February 2003 rating decision, VA sent the Veteran a notice 
letter in March 2002, which informed him of the requirements 
for service connection for aortic insufficiency with mitral 
valve prolapse.  The March 2002 letter also informed him of 
what the information needed, and who was responsible for 
obtaining the information.  

In a May 2006 letter, VA provided the Veteran with a Dingess 
notice.  Although such notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In this regard, the notice provided in the March 2006 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after 
the notice was provided the case was readjudicated, and a 
November 2006 and a November 2008 supplemental statements of 
the case were provided to the Veteran.  See Pelegrini II, 
supra; Mayfield,  20 Vet. App. at 537 (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran was afforded VA 
examinations in January 2003, October 2003, May 2004 and 
April 2008.  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).


2.  Increased Ratings 

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
based on the evidence in the record, the RO has seen it fit 
to grant staged ratings for different periods of time, and 
the Board will assess whether a higher rating is warranted 
for any period. 

The Veteran was service connected for aortic insufficiency 
with mitral valve prolapse, which has been rated as analogous 
to the criteria for valvular heart disease found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

For the period prior to July 28, 2003, and the period from 
November 1, 2003 to October 19, 2008, the Veteran's 
disability has been assigned a 30 percent rating under the 
general criteria found at Diagnostic Code 7000-7099.  See 38 
C.F.R. § 4.104.  From October 20, 2008, the disability rating 
was increased to 60 percent under the Diagnostic Code 7000.  
Under the criteria found at Diagnostic Code 7000 (and for 
that matter at Diagnostic Code 7016 (for rating heart valve 
replacement (prosthesis)), the following apply:

A 30 percent rating is warranted when it 
is shown that a workload of greater than 
five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray.

A higher disability rating of 60 percent 
is warranted when there has been more 
than one episode of congestive heart 
failure in the past year; where a 
workload of greater than three METs but 
not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

Finally, the maximum 100 percent rating 
is warranted during active infection or 
where the valvular heart disease results 
in chronic congestive heart failure; or 
where a workload of three METs or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.  

38 C.F.R. § 4.104, Code 7000. 

Pursuant to 38 C.F.R. § 4.100, Application of the Evaluation 
Criteria for Diagnostic Codes 7000, there is a requirement 
that METs testing be performed in all cases except where such 
testing would endanger the Veteran's life.  See 38 C.F.R. 
§ 4.100 (b)(1).  Here, there is no record of METs testing 
other than in the most recent April 2008 VA cardiology 
examination.  However, the Board finds that there is medical 
evidence to support that such testing would be life 
threatening to the Veteran in the prior examinations.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Factual Background 

The Veteran was diagnosed and treated for aortic 
insufficiency with mitral valve prolapse while on active in 
the United States Air Force.  He was service-connected for 
his disability in the February 2003 rating decision, and 
assigned a 30-precent rating effective May 7, 2001.  
 
A review of the Veteran's service treatment records showed 
that he first experienced symptoms of his disability in July 
1998.  An August 1998 echocardiogram (ECHO) report showed 
that he has a mild aortic insufficiency and that he had an EF 
of 55 percent.  An August 1999 ECHO report revealed that his 
left ventricle was enlarged but that, it was intact and 
functioning.  

The Veteran's treatment records from the Air Force Reserve 
(USAFR) contained a November 2002 ECHO report.  In that 
report, the examiner noted that the Veteran had a dilated 
left ventricle and severe aortic regurgitation.  At the time 
of that exam, the Veteran had an EF of 57 percent. 

The Veteran was afforded a VA cardiology examination in 
January 2003.  In that report, the examiner noted that the 
Veteran was asymptomatic and that he was not experiencing 
chest pains.  The examiner noted that the Veteran stated he 
was able to walk two to three miles without problems.  The 
examiner also recorded that the Veteran had an EF of 57 
percent.  He concluded that the Veteran had a "dilated left 
ventricle cavity with normal systolic function, relaxation 
impairment of left ventricle filling all the three cuff of 
the aortic wall are visualized, calcified aortic cuff, there 
is no echographic evidence of bicuspid valve, severe aortic 
regurgitation by the pressure...."  The diagnosis included 
aortic incompetence and mitral valve prolapse.

In a June 2003 medical report from Palmetto Health Richland 
Hospital, Dr. C. Smith, cardiologist, recommended a valve 
replacement to correct the Veteran's heart condition.  On 
July 28, 2003, the Veteran underwent open-heart surgery to 
replace his aortic valve with a mechanical aortic valve.  As 
result of the surgery, the RO assigned the Veteran a 
temporary total disability rating effective from July 28, 
2008 until the end of October 2003. 

The Veteran was afforded another VA cardiology examination in 
October 2003.  In that examination report, it was noted that 
the examiner reported the Veteran had an EF of 57 percent.  
The Veteran did not undergo a stress test at the time of 
examination; however, the examiner reported that the Veteran 
could walk 20 minutes without a problem. 

In a March 2004 statement, the Veteran stated that because of 
his July 2003 surgery he could not continue his employment as 
a food industry consultant due to the potential bacteria 
exposure-risk associated with working in that environment.  
The Veteran supported this statement with a March 2004 letter 
from Dr. M.C. Roberts at Columbia Cardiology Consult.  In 
that letter, Dr. Roberts stated the Veteran's medical 
condition prevented him from working in the food industry 
because of the possible bacteria present.  Based on this 
evidence, the RO initiated a review for total disability due 
to individual unemployability (TDIU) claim; however, in an 
April 2004 statement, the Veteran withdrew his TDIU claim, 
and stated that he was only seeking an increased rating for 
his service-connected disability. 

In a May 2004 VA examination, the examiner reported that the 
Veteran's left ventricle function was normal and that there 
was no evidence of mitral valve regurgitation because of the 
valve replacement.  The examiner noted that the Veteran 
complained of fatigue and an inability to perform many of the 
activities that he formerly could perform.  An ECHO test 
showed an EF of 51 percent.  The examiner reported that the 
Veteran had not experienced any serious setbacks from his 
valve replacement; however, he reported that the Veteran 
could not lift heavy objects and that he was physically 
limited.  The examiner opined that the Veteran's experience 
of weakness and fatigue was more than likely a result of his 
service-connected disability. 

Records of medical treatment received at VA Medical Center in 
Tuskegee (VAMC) from July 2004 to November 2007 documented 
the Veteran's medication therapy for his mechanical aortic 
valve.  The treatments reportedly prevented the mechanical 
valve from causing a thrombosis embolic event and bleeding.  
Because of the treatment, the Veteran has increased symptoms 
of fatigue. 

In June 2005, the Veteran experienced an acute heart 
condition.  Medical reports from Tanner Medical Center showed 
that the Veteran was hospitalized from June 18, 2005 to June 
20, 2005.  The June 2005 discharge summary report showed the 
Veteran was admitted for a transient ischemia attack with 
symptoms of fatigue, numbness and dyspnea.  An ECHO test 
report revealed that the Veteran had good left ventricle 
function and an EF of 60 percent. 

On April 14, 2008, the Veteran underwent the most recent VA 
cardiology examination.  The examiner reported that the 
Veteran showed a METS of 13.3 on stress test and an EF of 65 
percent in an ECHO test.  The examiner recorded that the 
Veteran experienced fatigue daily, angina monthly, dizziness 
monthly and dyspnea upon moderate exertions.  The examiner 
noted that the Veteran's disability had affected his 
employment.  He recorded that the Veteran stated that as a 
result of his disability he had to perform different duties 
at work; and that he was often late to work and occasionally 
was absent because of his medication therapy.  

Analysis

The Veteran contends that he is entitled to (1) a higher 
initial rating in excess of 30 percent for service-connected 
disability for the period prior to July 28, 2003, and from 
November 1, 2003 to October 19, 2008; and (2) a higher 
disability rating in excess of 60 percent for service-
connected disability since October 20, 2008. 

With respect to the first issue on appeal, the Board finds 
that a higher initial rating in excess of 30 percent for the 
Veteran's service-connected disability is not warranted.  
Under Diagnostic Code 7000, the next higher rating, 60 
percent, requires that the evidence show there has been more 
than one episode of congestive heart failure in the past 
year, or that there be left ventricular dysfunction with an 
EF of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7000.  
During the periods in question, all of the ECHO tests reports 
showed that the Veteran had an ejection fraction greater than 
50 percent.  Further, the Veteran has a history of only one 
transient ischemia attack.  Even though the Veteran has 
experienced consistent fatigue and weakness as result of his 
disability both prior to and after his July 2004 valve 
replacement, the medical evidence does not support a higher 
rating in excess of 30 percent for this service-connected 
disability for the period prior to July 28, 2003, or for the 
period from November 1, 2003 to October 19, 2008.  

The Boards notes that the Veteran's disability has affected 
his employment and some activities; however, it has not 
resulted in frequent hospitalization or inability to work.  
The objective findings approximate the criteria for a 30 
percent disability rating for the period of the first issue 
on appeal, and are insufficient to warrant an increased 
rating to the next higher, 60 percent, rating under 
Diagnostic Code 7000 (or under Code 7016, which employs the 
same criteria for rating disability following heart valve 
replacement).  

As to the second issue on appeal, the Board notes that the RO 
has assigned an increased disability rating of 60 percent 
effective from October 20, 2009, even though, the objective 
medical evidence does not appear to support that assignment.  
38 C.F.R. § 4.104, Codes 7000-7016.  The April 2008 VA 
examination report showed that the Veteran had an EF of 65 
percent, and that a stress test calculated the METs as 13.5.  
The April 2008 examiner noted that the Veteran reported 
symptoms of fatigue, angina, dizziness and dyspnea, and that 
these symptoms affect his ability to work.  The medical 
evidence does not appear to show that the Veteran's 
symptomatology approaches that identified under the criteria 
for a 60 percent disability rating under the appropriate 
Codes; however, an issue of reduction is not currently before 
the Board.  The Board confines its decision to the issue now 
on appeal.

Regardless of whether or not objective medical evidence 
supports the 60 percent rating assigned this current period, 
the issue on appeal is whether an even higher rating is 
warranted.  To that question, the answer can only be "no".  
The Board finds that the objective medical findings clearly 
do not support an assignment in excess of 60 percent.  For 
such an increased rating to the next higher 100 percent 
level, the evidence would have to document that valvular 
heart disease results in chronic congestive heart failure, or 
that a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  No such findings are of record, nor does 
the record contain findings even approaching this level of 
severity.

In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant an increased evaluation to the next higher rating 
during any period at issue in this appeal (and does not 
approximate those criteria).  The evidence is strongly 
against an increased rating above the 30 percent rating for 
the period prior to July 28, 2003, and the period from 
November 1, 2003 to October 19, 2009; and it weighs heavily 
against a higher rating in excess of 60 percent for the 
period from October 20, 2009.  The preponderance of the 
evidence is against both of the claims, and they must be 
denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
aortic insufficiency with mitral valve prolapse for the 
period prior to July 28, 2003, and for the period from 
November 1, 2003 to October 19, 2009 is denied

Entitlement to a higher initial rating in excess of 60 
percent for aortic insufficiency with mitral valve prolapse 
for the period from October 20, 2008 is denied.




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


